ICJ_046_SouthWestAfrica_ETH_ZAF_1962-12-21_JUD_01_PO_08_EN.txt. 564

DISSENTING OPINION OF JUDGE MORELLI

[Translation ] |

I voted against the decision upholding the Court’s jurisdiction
because I am of the opinion that, if a dispute really existed between
Ethiopia and Liberia on the one hand and South Africa on the other
with the subject set forth in the Applications, such a dispute would
not be subject to the jurisdiction of the Court. I think however that,
before taking up the question of jurisdiction, the Court should have
sought to establish whether a dispute existed between the Parties.

I

1, The third of the preliminary objections submitted by South
Africa sought in fact to deny the existence of a dispute between
that State, on the one hand, and Ethiopia and Liberia on the other.
Reference was made to Article 7 of the Mandate, which postulates
the existence of a “dispute” between the Mandatory and another
Member of the League of Nations; and the assumption was made,
for the purposes of this objection, that that article is in force and
capable of being invoked by the Applicant States; which was denied
by the first two preliminary objections.

If the requirement of the existence of a dispute, for the Court
to be able to exercise its function by a decision on the merits,
depended solely upon Article 7 of the Mandate, consideration of the
question of the satisfaction of that condition could only be under-
taken after a finding, or on the assumption, that Article 7 of the
Mandate is still in force. But the requirement is laid down, in the
first place, by the Statute and the Rules of Court.

2. The Statute indeed states, in Article 38, that the function of
the Court “is to decide in accordance with international law such
disputes as are submitted to it”. In other provisions of the Statute
the concept of a dispute is most frequently indicated bv the term
“case”: for instance, inter alia, in Article 40, concerning the means
by which “cases” are brought before the Court, and in the first
paragraph of Article 36, which lays down the “cases” comprised in
the jurisdiction of the Court. But it is quite clear from paragraph 2
of Article 36, where, still with reference to the jurisdiction of the
Court, the allusion is to legal “disputes”, that the “cases” referred
to in paragraph 1 must consist of disputes. The word “différend”
is to be found also in the French text of Article 62.

S0 far as the Rules are concerned, it is the word ‘‘case’’ which is
generally employed in the provisions of Heading II. But if regard

249
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 565

is had to the title given to this heading (“Contentious Proceedings”)
there can be no doubt that the “cases’’ there contemplated are
necessarily made up of disputes; this isin contrast with the functions
exercised by the Court on the basis of Heading ITI, which is concern-
ed with Advisory Opinions. Furthermore it is the subject of the
“dispute” which is referred to in Article 32, paragraph 2, of the
Rules.

From the whole body of provisions in the Statute and the Rules
it is therefore clear, beyond any possibility of doubt, that, in accord-
ance with the Statute and the Rules themselves, the Court cannot
exercise its function in contentious proceedings, by giving a decision
on the merits, unless a dispute genuinely exists between the parties.
The absence thereof would require to be found by the Court even
proprio motu. In the present case it is the Respondent State which
has raised the question by denying the existence of a dispute
between itself and the Applicant States. The fact that the Respondent
raised the point with reference to Article 7 of the Mandate (which
is assumed, for purposes of argument, to be in force) clearly was
no bar to the Court’s considering the question of the existence of a
dispute from the point of view of the consequences to be drawn from
a negative finding on that issue on the basis of the Statute and the
Rules: independently, therefore, of the issue whether Article 7 of
the Mandate is at present in force.

This is a question which, strictly speaking, does not relate to
the jurisdiction of the Court: a problem which, indeed, arises prior
to any question of jurisdiction, for the very simple reason that it is
only in relation to a genuinely existing dispute that it is possible
to raise the question whether such a dispute is or is not subject to
the jurisdiction of the Court. It follows that if the Court finds that
no dispute exists between the parties, it will not be called on to pass
upon its jurisdiction itself; it must, in that case, confine itself to a
finding that the claim is inadmissible.

3. It must be pointed out that, although, as will be seen hereafter,
a dispute cannot exist without a certain attitude of the will of one,
at least, of the parties, a dispute is a fact capable of being objectively
found. A dispute is one thing; the opinion of one or other of the
parties as to the existence of a dispute is something different. In its
Opinion on the Interpretation of Peace Treaties the Court said:
‘whether there exists an international dispute is a matter for objec-
tive determination. The mere denial of the existence of a dispute does
not prove its non-existence.” (7.C.J. Reports 1950, p. 74.) But it
might equally be said: the mere assertion of the existence of a dis-
pute by one of the parties does not prove that such a dispute really
exists,

If no dispute exists it is not possible to set the machinery of the
Court in motion. In accordance with the Statute and the Rules
proceedings before the Court can only be instituted on condition

250
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 566

that a dispute really exists; the opinion of one of the parties as to
the existence of a dispute is by no means sufficient.

4. There is one further preliminary observation to be made. The
existence of a dispute must be established with reference to the
time when the Application was filed. This principle was recognized
and applied by the Permanent Court in its Judgment in the case
concerning the Electricity Company of Sofia and Bulgaria. In this
Judgment the Court declared that the Belgian Application could not
be entertained /‘“‘ivrecevable’] in so far as concerned part of the
claim, on the ground that the Belgian Government had not proved
that, before the filing of the Application, a dispute had arisen between
the Governments respecting the Bulgarian law of 3 February 1936
(P.C.I.J., Series A/B, No. 77, p. 83). In this connection the Perma-
nent Court considered the matter from the point of view of the
Treaty of 1931 as well as from the point of view of the declarations
of adherence to the Optional Clause. Thus, by this reference to the
Optional Clause, the Court gave an interpretation, although an
indirect one, of the system of the Statute.

II

1. South Africa has referred, as have Ethiopia and Liberia, to the
definition of a dispute given by the Permanent Court in its 1924
Judgment in the Mavrommatis Concessions case. But that was no
more than a first attempt at definition. After so many years, it is not,
in my opinion, possible to keep to that definition in disregard of the
thorough analysis to which the concept of an international dispute
has since been subjected by writers.

The definition given by the Permanent Court is as follows:
“A dispute is a disagreement on a point of law or fact, a conflict of
legal views or of interests between two persons.” (P.C.I.J., Series A,
No. 2, p. 11.) Since a disagreement on a point of law and a conflict
of legal views are the same thing, it may be said that, according to
the Permanent Court’s definition, a dispute may consist either of a
disagreement on a point of law or fact or of a conflict of interests.

As to a disagreement upon a point of law or fact, it is to be ob-
served that, while such a disagreement may be present and common-
ly (but not necessarily) is present where there is a dispute, the two
things (disagreement and dispute) are not the same. In any event
it is abundantly clear that a disagreement on a point of law or fact,
which may indeed be purely theoretical, is not sufficient for a
dispute to be regarded as existing.

As to a conflict of interests, it is quite true that, as will be seen
hereafter, a dispute necessarily bears a certain relationship with a

251
S. W. AFRICA CASES (DISSENT, OPIN. JUDGE MORELLI) 567

conflict of interests (real or supposed). But a conflict of interests is
likewise not the same thing as a dispute. A conflict of interests can
moreover exist without there being any corresponding dispute. This
case is in no way exceptional; it is, on the contrary, the normal case.
It is sufficient to reflect that international society as a whole is the
result of relationships existing between the interests of different
States; interests which are very frequently opposed without its
being necessary on that account to suppose that disputes exist
between the States concerned.

2. In my opinion, a dispute consists, not.of a conflict of interests
as such, but rather in a contrast between the respective attitudes
of the parties in relation to a certain conflict of interests. The oppos-
ing attitudes of the parties, in relation to a given conflict of interests,
may respectively consist of the manifestations of the will by which
each of the parties requires that is own interest be realized. It is the
case of a dispute resulting, on one side, from a claim by one of the
parties and, on the other side, of the contesting of that claim by the
other party. But it may also be that one of the opposing attitudes of
the parties consists, not of a manifestation of the will, but rather of
a course of conduct by means of which the party pursuing that
course directly achieves its own interest. This is the case of a claim
which is followed not by the contesting of the claim but by the
adoption of a course of conduct by the other party inconsistent
with the claim. And this is the case too where there is in the first
place a course of conduct by one of the parties to achieve its own
interest, which the other party meets by a protest.

It follows from what has been said that a manifestation of the will,
at least of one of the parties, consisting in the making of a claim
or of a protest is a necessary element for a dispute to be regarded
as existing. By this manifestation of the will the party in question
asserts the requirement of the realization of an interest of its own.
It asserts, in the case of a claim, the requirement that that interest
be realized by means of a certain course of conduct to be followed,
or, in the case of a protest, the requirement that its interest should
have been realized by a course of conduct on the part of the other
party contrary to the course which was in fact adopted.

3. The concept of a dispute which I have just given is not incon-
sistent with what is said in Article 36, paragraph 2, of the Statute of
the Court.

It appears from that provision that it is possible to refer to the
Court a question of international law or a question concerning the
existence of a fact. It is, however, beyond doubt that the existence
of a question, although the subject of controversy, on a point of law
or fact is not sufficient to enable that question to be referred to the
Court. For that to be possible, it is necessary that the question

252
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 568

should be in a certain relationship with a dispute, in the sense that
the settlement of the dispute must depend upon the answer to be
given to that question of law or fact. In other words, where there
is a dispute, it is possible that proceedings should be instituted, not
for the purpose of securing a decision on the dispute as a whole, but
solely to resolve a question of law or fact which will affect the settle-
ment of the dispute.

It is precisely “disputes” to which reference is made in paragraph 2
of Article 36. This provision, however, in referring to disputes
“concerning” [“ayant pour objet’’] a question of international law
or the existence of a fact adopts a terminology which is not the most
appropriate to indicate the relationship which must exist between
the dispute and the question to be referred to the Court. It would be
entirely correct to speak of a question constituting the subject-mat-
ter [formant l’objet] of proceedings. It is less correct to say that a
question constitutes the subject of a dispute //’objet d'un différend] :
to speak, for instance, as does paragraph 2 of Article 36, of a dispute
concerning fayant pour objet} the existence of a fact which, if
established, would constitute a breach of an international obligation.
In the hypothesis envisaged by these words, the subject of the
dispute /Vobjet du différend] is the reparation claimed; the existence
of the fact, which might constitute a breach of an international
obligation, is the subject /objet], not of the dispute, but of a question
the solution of which is necessary for the settlement of the dispute.

Ill

1. On the basis of the concept of a dispute which I have indicated,
it becomes necessary to ascertain whether a dispute exists between
South Africa, on the one side, and Ethiopia and Liberia on the other,
or between South Africa and one or other of these two States. Or,
more correctly, it is necessary to ascertain whether a dispute
existed at the time when each of the two Applications was filed.

It is possible to think that in the present case there does exist
one of the constituents of a dispute, which consists in the course of
conduct in fact pursued by South Africa in the exercise of the Man-
date over South West Africa. It therefore becomes necessary to see
whether in addition to that element there was present the other
element making it possible to say that there does exist a dispute.
That is to say, whether there was present an opposing attitude on
the part of Ethiopia and Liberia or on the part of one or other of
these two States. Such an attitude could consist only in a manifes-
tation of will: either in a prior claim designed to secure a course of
conduct by South Africa different from that in fact pursued; or ina
subsequent protest against that course of conduct.

Since what has to be ascertained is whether a dispute had arisen
before the institution of the present proceedings, it is necessary to
ascertain whether, before the filing of the Applications, there was a

253
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 569

claim or a protest on the part of Ethiopia and Liberia. It follows
that a claim or a protest on the part of those States which it might
be sought to infer from the Applications themselves or from the
pleadings in the case cannot be taken into account, because they
cannot be regarded as the constituents of a dispute having the charac-
ter of a dispute existing prior to the filing of the Applications.

2. It would only be possible to speak of a claim by Ethiopia and
Liberia, as providing a constituent element of a dispute between
those States and South Africa, if the course of conduct of South
Africa constituting the subject-matter of the claim had been regard-
ed by Ethiopia and Liberia as susceptible of realizing an interest
which was the interest of those States. Similarly, it is only if a
certain course of conduct by South Africa was considered by Ethio-
pia and. Liberia as infringing some interest of these latter States
that it would be possible to speak of a pretest by those States sus-
ceptible of giving rise to a dispute between them and South Africa.

The Respondent, in its third Preliminary Objection, denied that
the interests of the Applicants or of their nationals were in issue.
The Respondent referred, in this connection, to the provisions of
the Mandate and in particular to Article 7.

3. So far as interest is concerned, a distinction must be drawn
between certain problems which are entirely different.

A question might arise with regard to the interpretation of the
substantive provisions of the Mandate, for the purpose of ascertain-
ing what are the interests of States Members of the League of Na-
tions which these provisions are designed to protect by conferring
upon those States corresponding subjective rights. This is a question
touching the merits of the case: a question which, as such, could
not be examined in the present phase of the proceedings.

A different question, although to some extent connected with the
previous one, is that concerning the interpretation of the clause
contained in Article 7, paragraph 2, of the Mandate. Since this
clause refers to disputes relating to the interpretation or the appli-
cation of the provisions of the Mandate, it might be asked what
interests of a State Member of the League of Nations have to be
affected by a dispute to make it possible to regard that dispute as
within the terms of Article 7 of the Mandate. If the clause is regarded
as a true jurisdictional clause (which in my view is by no means
certain) the question thus stated would be one relating to the j juris-
diction of the Court.

But there is yet another question: a question which indeed is
a preliminary one in relation to the question of jurisdiction. It is
necessary to determine, not whether a certain dispute is or is not
subject to the jurisdiction of the Court, but whether any dispute

254
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 570

whatever exists between the Parties. This question could arise with
reference to Article 7 of the Mandate which, clearly, could not
operate if no dispute existed. But, as has been said, this same ques-
tion must first and foremost arise with reference to the provisions
of the Statute and the Rules of Court. It is necessary to determine
whether it is possible to deny the existence of a dispute between
the Parties, by denying, as South Africa has done, that any interests
of the Applicant States or of their nationals are involved.

4. The answer to such a question could not be other than in the
negative.

T have said that a dispute must necessarily be in a certain relation-
ship with a conflict of interests, because it is the result of opposing
attitudes by the parties with regard to a conflict of interests. But
this does not mean that a conflict of interests must genuinely exist
before a dispute can be said to exist. Instead of a genuine conflict
of interests, there could be a conflict of interests existing only in
the subjective representation of one of the parties. This applies not
only to the relationship of conflict between the two interests but
also to the issue of the existence of an interest. Each State is the
judge of its own interest. If a State, believing itself to have a certain
interest, advances a claim designed to secure a particular course of
conduct which it considers appropriate to satisfy its interest, or
makes a protest against a course of conduct by another State which
it regards as infringing its interest, that claim or that protest may :
well constitute one of the elements of a dispute, independently of
the real existence of the interest in question.

It is unnecessary for me to say that, when I speak of interest,
I am using that word in its true sense. I disregard any protection
which the law may accord to a certain interest by granting a
subjective right or by the means (known to municipal rather than
to international law) of what is referred to as a legitimate interest.
I refer solely to an interest as such, that is to say, what might be
called a material interest, in contrast with a legal or legitimate
interest.

5. From what I have just said it follows that if, before the filing
of the Applications, there had been, on the part of Ethiopia and
Liberia, a claim or a protest directed against South Africa and re-
lating to an interest regarded by the two former States as being
their interest, the existence of a dispute could not be denied by
contesting the existence of that interest. The attitude of Ethiopia
and Liberia would in this respect be decisive. The reference, by
Ethiopia and Liberia, to an interest regarded by them as being
their interest, might be inferred from the fact that these States
had invoked (as they subsequently did in the proceedings before
the Court) the provisions of the Mandate in order to derive there-

255
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 571

from a subjective right (or a legitimate interest) which pertained to
them in respect of the exercise of the Mandate. The actual existence
of that subjective right (or legitimate interest) would be of no
importance in respect of the question with which we are at present
concerned. The mere assertion of the subjective right (or of the
legitimate interest) would be decisive because it would imply the
assertion, by Ethiopia and Liberia, of a material interest belonging
to them.

IV

1. In what way are the Applicants States said, before the filing of
the Applications, to have made known their views concerning the
exercise of the Mandate for South West Africa?

It has been said, in the first place, that both Ethiopia and Liberia
had directly participatedin the debates, deliberations and proceedings
of the General Assembly of the United Nations and of the Fourth
Committee of the General Assembly, making clear their position
on the matters in dispute. Moreover, Ethiopia was a member of the
Committee on South West Africa established by the General Assem-
bly in 1953 to negotiate with South Africa with a view to the im-
plementation of the Court’s Advisory Opinion of rr July 1950.

Leaving aside the direct participation of the Applicant States in
the activities of the above United Nations organs, it has been assert-
ed that negotiations with South Africa were conducted, on behalf of
the Applicant States “‘and other Members of the United Nations”,
by the United Nations Ad Hoc Committee on South West Africa
and by the United Nations Good Offices Committee (and in respect
of Liberia also by the aforementioned Committee on South West
Africa established in 1953, of which Liberia itself was not a member).

2. As regards the direct participation of the Applicant States in
the activities of certain United Nations organs, it must be observed
that, by such participation, those States acted solely in their
capacity as members of a collegiate organ of the United Nations.
Acting in that capacity they made statements of intention designed
to be combined with corresponding statements by other members
of the collegiate organ so as to shape the intention of that organ and,
thereby, the intention of the United Nations. Acting in their ca-
pacity as members of a United Nations collegiate organ Ethiopia
and Liberia took up a position from the viewpoint of the Organiza-
tion. They were guided not by their individual interest but by what
they considered to be the interest of the Organization. They had in
mind the exercise of an alleged right of the Organization and not
of a right belonging to them individually.

In the Applications it is stated that Ethiopia and Liberia have
256
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 572

continuously sought to assert and protect their legal interest in the
proper exercise of the Mandate by disputing and protesting the
violation by South Africa of its duties as Mandatory. If, as in the
absence of other information in this connection it seems necessary
to assume, this assertion is intended to refer to statements made by
Ethiopia and Liberia in United Nations organs, it may readily be
observed that the disputations and protestations sought to be
inferred from such statements cannot be considered as the means
for Ethiopia and Liberia of asserting an interest which is their
own interest. |

That being so, it is not possible to regard the attitude taken by
Ethiopia and Liberia in United Nations organs as one of the
elements necessary for a dispute to be considered as existing be-
tween those States on the one hand and South Africa on the other.

3. This conclusion is not necessarily linked with the view that
the United Nations must be recognized as having a legal personality
which is distinct from the personality of the Member States.

From the standpoint of such a view {which is the most widely
held and one accepted by the Court) a very clear distinction would
have to be made between the activities of the Organization on the
one hand and those of Member States on the other. Contrariwise,
for the doctrine which denies the Organization a legal personality
of its own, the activities of organs of the United Nations would
legally be activities of the Member States. However, that would
have no effect on the answer to the question whether a dispute exists
between South Africa on the one side and Ethiopia and Liberia on
the other; a question which would still have to be answered in the
negative. In fact, the manner in which the attitude adopted by
Ethiopia and Liberia in United Nations organs would have to be
appraised would in no wise be altered, even if it were approached
from the standpoint of the above-mentioned doctrine. It would still
be an attitude not guided by the individual interest of those States;
it matters little that, on this approach, it is not the interests of
the Organization but rather the collective interests of its States
Members which would have to be regarded as involved.

4. However, still from the standpoint of the doctrine which
denies legal personality to the Organization, there is another aspect
to be considered, and one which does not concern particularly
Ethiopia and Liberia and the other States which took a similar
attitude in United Nations organs, but all the Member States of the
United Nations, irrespective of their participation in United Nations
organs which took an interest in the problem of South West Africa
and irrespective also of their attitude in those organs with regard
to that problem.

It has already been said that from the standpoint of the doctrine

257
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 573

which denies legal personality to the Organization, the activities of
United Nations organs must legally be regarded as being activities of
all the States Members. Must it be concluded from this that it is
possible to infer from certain resolutions of United Nations organs
an attitude which is that of all the States Members? An affirmative
answer to this question might be regarded as implied in the assertion
of the Applicants recalled above to the effect that certain organs of
the United Nations acted on behalf of the Applicants ‘‘and other
Members of the United Nations” (this assertion necessarily pre-
supposing a negative reply to the question of the legal personality
of the Organization). The consequence of such an answer would be
that a dispute would have to be regarded as existing between South
Africa on the one side, and, on the other, all the States Members
of the United Nations and not only those which, like Ethiopia and
Liberia, took up a certain position in United Nations organs with
regard to the problem of South West Africa. This is precisely the
result which the Applicants seem to arrive at.

Thus from the standpoint which I have just described it would be
necessary to have regard not to the statements made by Ethiopia
and Liberia in United Nations organs but rather to the decisions of
those organs, which in law would be attributed to all the States
Members of the United Nations and hence to Ethiopia and Liberia
also. However, those decisions, in the same way as the statements
and votes of the States Members of the organ taking them (or, rather,
even more so than such statements or votes), are guided, not by the
individual interest of each State Member of the United Nations, but
rather by the collective interest of all the States Members as a group.
Consequently, such decisions are not the expression of a position
taken by each State Member of the United Nations considered
individuaily with regard to the problem of the exercise of the Man-
date for South West Africa, and so they are not capable of giving
rise to a dispute between each State Member, considered individual-
ly, and South Africa.

V

1. For the reasons which I have given, the conclusion must in my
view be reached that there was not a dispute between Ethiopia and
Liberia, on the one side, and South Africa, on the other, at the time
of filing of the Applications. It follows that the claims put forward
in those Applications should be held to be inadmissible.

2. Since I have been discussing the inadmissibility of the claims,
I consider it necessary to add a few words concerning the terms
“admissibility” and “inadmissibility’’, which, in the use which has
frequently been made of them, have been given different meanings.

258
S. W. AFRICA CASES (DISSENT. OPIN. JUDGE MORELLI) 574

They have sometimes been used to indicate the presence or absence
of jurisdiction (as in the Judgment of the Permanent Court in the
Phosphates in Morocco case—P.C.I.J., Series A/B No. 74, p. 29—
which decides in the French text that the Application is not
“yecevable”, and in the English text that it “cannot be entertained’’).
Inadmissibility has also been discussed (as was done by this Court in
the Nottebohm case—I.C.]. Reports 1955, p. 26) even in connection
with the lack of nationality of the claim, which latter question
clearly goes to the merits of the case. I need not repeat here that the
Judgment of the Permanent Court in the Electricity Company case
declared that the Belgian Application could not be entertained
[“irrecevable” ], in so far as concerned part of the claim, precisely
because of the non-existence of a dispute.

It does not appear to me correct to qualify a claim as inadmissible
because of lack of fulfilment of one of the conditions on which the
substantive right of the Applicant depends; the claim, far from
being deemed inadmissible, is then judged as to its merits and dis-
missed by a decision which is indeed a decision on the merits. Ad-
missibility can relate only to conditions lack of fulfilment of which
prevents a decision on the merits. Within these limits, however, it
is quite possible to give the term a very wide meaning so as to refer
to all the conditions having that character, including jurisdiction.

The question of terminology is of only secondary importance.
It will be sufficient to observe that if the term is used in the very
wide sense to which I have just referred, it must be recognized at
the outset that among the conditions for admissibility there are
others than those relating to jurisdiction. But what is above all
of interest here is the fact that among these latter conditions there
are some which must be considered before the question of jurisdic-
tion is considered. One of these, for example, is the condition of
validity of the application, because a Court which is not validly
seized cannot adjudicate even on its jurisdiction. Another such is
the condition of the existence of a dispute, since it is only with
relation to a genuinely existing dispute that it is possible to decide
whether such a dispute is subject or not to the jurisdiction of the
Court to which it has been referred.

(Signed) Gaetano MORELLI.

259
